Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Watanabe et al. (US Pub. 2010/0072892) (cited by applicant).
Regarding claim 1, Watanabe et al. discloses a heater lamp, the heater comprising: a first halogen tube (11/100) configured to generate heat; a second halogen tube (11/100) configured to generate heat, wherein the first halogen tube (11/100) is implemented a distance  from the second halogen tube (11/100), and wherein the distance between the first halogen tube (11/100) and the second halogen tube (11/100) is configured to adjust an amount of electromagnetic field (EMF) emitted by the heater, and a source of alternating current electrically coupled to the first halogen lamp tube 
Regarding claim 2, Watanabe et al. discloses the second halogen tube (11/100) cancels at least some of EMF emitted by the first halogen tube (11/100) (Fig. 23).
Regarding claim 3, Watanabe et al. discloses the current powering the first halogen tube (11/100) is opposite in phase from the current powering the second halogen tube (11/100).
Regarding claim 4, Watanabe et al. discloses the source of alternating current comprises a first pole and a second pole (Fig. 23-28; Par. 133, the connection of the stud 81 to the source of alternating power).
Regarding claim 5, Watanabe et al. discloses the first halogen tube (11/100) is the same length as the second halogen tube (11/100) and the same power as the second halogen tube (Fig. 23).
Regarding claim 6, Watanabe et al. discloses an electrical connection from a first end (via at 141) of the first halogen tube (11/100) to the source of alternating current (via at 101); an electrical connection from a second end (via 142) of the first halogen tube (11/100) to a third end (142) of the second halogen tube (11/100); an electrical connection from a fourth end (141) of the second halogen tube (11/100) to the source of alternating current (via at 101) (Fig. 23-25; Par. 13 and 143).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US Pub. 2010/0072892) King et al. (US Pub. 2006/0180336)  (previously cited).
Regarding claim 7, Watanabe et al. discloses substantially all features of the claimed invention as set forth above including the connection from the second end (142) except the connection from the second end of the first halogen tube to the third end of the second halogen tube comprises two twisted wires and an electrical cap.  King et al. discloses the electrical connection comprises two twisted wires (20a and 21a) and an electrical cap (11) (Fig.4-8).  It would have been obvious to one of ordinary skill in the art before the invention was made to utilize in Watanabe et al., the connection from the second end of the first halogen tube to the third end of the second halogen tube comprises two twisted wires and an electrical cap, as taught by King et al., for the purpose of suitable to the user application to use a twisted on wire connector for forming a protective covering over a wire connection.
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.  Applicant argued on pages 4-5 of the Remarks that “Watanabe does not disclose a distance between the first halogen tube and the second halogen tube [that] is configurable to adjust an amount of electromagnetic field (EMF) emitted by the heater, as claimed.  Claim 1 specifically recites the distance between the first halogen tube and the second halogen tube being configurable to adjust an amount of electromagnetic field (EMF) emitted by the heater.  Applicant submits that Watanabe’s general description of a fitting does not disclose these features”.  The Examiner respectfully disagreed.  Watanabe discloses the heater comprises a first halogen tube/lamp (11/100) with a distance from a second halogen tube/lamp (11/100) (Fig. 23-28) and a source of alternating current coupled to the first and second halogen .
Conclusion
The Examiner respectfully suggests that the claim be further amended; details in the specification be incorporated, to distinguish the claimed invention over prior art of record. Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270-7828 to schedule an interview.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/7/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761